UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
CASE NO.: 4:19-CV—00716—RDM

RETURN OF SERVICE
Bambi Wojtazek
vs.
Bald Eagle Fuel &Tire, Inc. )

 

ss.

I, Curt Henry, a competent adult, being duly sworn according to law, depose and say that at 1:40pm on 05/16/2019, I
served Bald Eagle Fuel &Tire, Inc. at 109 West Presqueisle Street, Philipsburg, PA. 16866 in the manner
described below:

CL] Defendant(s) personally served.

Adult family member with whom said Defendant(s) reside(s).
Relationship is .

 

Adult in charge of Defendant(s) residence who refused to give name and/or relationship.
Manager/Clerk of place of lodging in which Defendant(s) reside(s).
Agent or person in charge of Defendant's office or usual place of business.

an officer of said Defendant's company.

 

SOOUdO OO

Other: By Serving Kristi Heichel, Director Of Sales And Marketing
a true and correct copy of SUMMONS AND COMPLAINT issued in the above captioned matter.

Description: _
Sex: FEMALE — Age: 35-45 — Skin: WHITE — Hair: BROWN — Height: 5'7" — Weight: 155

x Gant ‘A Rant

Curt Henry — Cert /Apptt#: none

Best Legal Services, Inc.

1617 John F. Kennedy Blvd. Suite 805
Philadelphia, PA 19103

(215) 567-7777

Atty File#: - Our File# 103337

Law Firm: Winebrake &Santillo, LLC

Attorney: Mark J. Gottesfeld

Address: 715 Twining Rd. Suite 211, Dresher, Pa, 19025
Telephone: 215.884.2491
